UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-7931



WILLIE J. WILLIAMS,

                                              Plaintiff - Appellant,

          versus


OFFICER TRICE; OFFICER      LAWLER;   LIEUTENANT
BAKER; NURSE LOCKIDY,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Graham C. Mullen, Chief
District Judge. (CA-05-320)


Submitted:   May 31, 2006                    Decided:   June 26, 2006


Before MOTZ, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Willie J. Williams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Willie J. Williams appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.     We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.   See   Williams

v. Trice, No. CA-05-320 (W.D.N.C. Nov. 3, 2005).       We also deny

Williams’ motion for removal to another facility until his appeal

is final.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                             AFFIRMED




                               - 2 -